63958: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63958


Short Caption:WOODRUFF VS. PITSICALISClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A687798Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:05/20/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSerge WoodruffMichael V. Infuso
							(Greene Infuso, LLP)
						Zachary P. Takos
							(Greene Infuso, LLP)
						


RespondentCitimortgage, Inc.Christina A. Bhirud
							(Akerman LLP/Las Vegas)
						Gregg A. Hubley
							(Brooks Hubley LLP)
						Steven G. Shevorski
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Christopher A. Swift
							(Pite Duncan, LLP)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						


RespondentClear Recon Corp.Gregg A. Hubley
							(Brooks Hubley LLP)
						Christopher A. Swift
							(Pite Duncan, LLP)
						


RespondentTony PitsicalisGregg A. Hubley
							(Brooks Hubley LLP)
						Christopher A. Swift
							(Pite Duncan, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37561: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/06/2013Filing FeeFiling fee due for Appeal.


09/06/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-26355




09/06/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-26357




09/06/2013Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.13-26359




09/06/2013Filing FeeE-Payment $250.00 from Zachary P. Takos.


09/06/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (Dockeing Statement mailed to Appellant counsel)13-26370




09/06/2013MotionFiled Emergency Motion Under NRAP 27(e) for Injunction Pending Appeal to Stop Foreclosure Sale.13-26374




09/06/2013Notice of Appeal DocumentsFiled Case Appeal Statement.13-26386




09/06/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-26407




09/06/2013Notice/IncomingFiled Affidavit of Zachary P. Takos in Support of Emergency Motion Under NRAP 27(e).13-26415




09/09/2013Order/ProceduralFiled Order Granting Temporary Injunction and Directing Appellant to Procure a Written Order. We temporarily enjoin any foreclosure sale concerning the subject property, pending further order of this court. Respondents shall have until 4 p.m., on Tuesday, September 17, 2013, to file and serve any opposition to appellant's motion for an injunction. Appellant shall have until 4 p.m., on Thursday, September 26, 2013, to file and serve any reply to respondents' opposition. We direct appellant to procure a written order and to file it with this court by 3 p.m., on Wednesday, September 18, 2013. If the presiding judge is unavailable, petitioner may procure the order from the chief district judge or her designee.13-26436




09/13/2013Notice/IncomingFiled Substitution of Counsel, Steven G. Shevorski, Esq and Christina S Bhirud, Esq., of the law firm of Akerman Senterfitt LLP, in place and Stead of Christopher A. J. Swift, Esq., of the law firm of Pite Duncan, LLP, on behalf of CitiMortgage, Inc.13-27184




09/17/2013MotionFiled Citimortgage, Inc.'s Opposition to Emergency Motion Under NRAP 27(e) for Injunction Pending Appeal to Stop Foreclosure Sale.13-27571




09/18/2013Notice/IncomingFiled Notice of Filing of Order in Compliance with Supreme Court Order Dated September 9, 2013. (Order Denying Plaintiff Serge Woodruff's Application for Temporary Restraining Order and Preliminary Injunction)13-27729




09/19/2013Notice/IncomingFiled Joinder to CitiMortgage, Inc.'s Opposition to Emergency Motion Under NRAP 27(e) for Injunction Pending Appeal to Stop Foreclosure Sale.13-28015




09/23/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/06/13 To Court Reporter: Rachelle Hamilton, Dept. 31. Eighth judicial District Court.13-28321




09/26/2013MotionFiled Reply in Support of Appellant's Emergency Motion Under NRAP 27(e) for Injunction Pending Appeal to Stop Foreclosure Sale.13-28889




09/26/2013Docketing StatementFiled  Docketing Statement Civil Appeal.13-28903




10/01/2013Order/ProceduralFiled Order Granting Injunction. We enjoin any foreclosure sale concerning the subject property pending further order of this court.13-29192




10/28/2013TranscriptFiled Notice from Court Reporter Rachelle Hamilton stating that the requested transcripts were delivered.  Dates of transcripts: 9/6/13.13-32318




01/15/2014Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 15 days.14-01501




01/17/2014MotionFiled Motion for Extension of Time to File Opening Brief.14-01778




01/31/2014Notice/IncomingFiled Notice of Appearance, Ariel E. Stern and Natalie L. Winslow of the law firm of Akerman, LLP., for the respondent CitiMortgage, Inc.14-03273




01/31/2014AppendixFiled Joint Appendix Vol I.14-03274




01/31/2014AppendixFiled Joint Appendix Vol II.14-03279




02/03/2014BriefFiled Appellant's Opening Brief.14-03373




03/04/2014MotionFiled Stipulation for Extension to File Answering Brief.14-07031




03/04/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief Due Date: March 19, 2014.14-07033




03/19/2014MotionFiled Stipulation for Extension to File Answering Brief. (2 days)14-08831




03/19/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief Due Date: March 21, 2014.14-08836




03/24/2014BriefFiled Citimortgage, Inc's Answering Brief.14-09156




03/24/2014AppendixFiled Citimortgage, Inc's Supplemental Excerpts of Record Volume I.14-09157




03/24/2014Order/ProceduralFiled Order Denying Motion as Moot. On January 17, 2014, appellant filed a motion for extension of time to file the opening brief in this matter. But the opening brief was filed on February 3, 2014, and thus, we deny the motion as moot.14-09173




04/23/2014BriefFiled Appellant's Reply Brief.14-13075




04/23/2014Case Status UpdateBriefing Completed/To Screening.


05/20/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-16473




11/14/2014Order/DispositionalFiled Vacating and Remanding.  "VACATE the order denying preliminary injunctive relief AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  fn2[The temporary injunction imposed by our October 1, 2013, order is vacated.]  SNP14-JH/MD/MC14-37561